UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober, 2011 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:03 YEAR:2011 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF SEPTEMBER 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 32 49 s03 CASH AND AVAILABLE INVESTMENTS 12 26 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 7 8 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 3 4 s06 INVENTORIES 4 5 s07 OTHER CURRENT ASSETS 5 6 s08 LONG-TERM ASSETS 28 5 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2 2 s11 OTHER INVESTMENTS 26 3 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 28 31 s13 LAND AND BUILDINGS 11 14 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 37 39 s15 OTHER EQUIPMENT 5 6 s16 ACCUMULATED DEPRECIATION 28 29 s17 CONSTRUCTION IN PROGRESS 3 2 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 8 9 s19 OTHER ASSETS 5 6 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 23 21 s22 SUPPLIERS 8 12 s23 BANK LOANS 1 1 s24 STOCK MARKET LOANS 0 0 1 s103 OTHER LOANS WITH COST 1 1 s25 TAXES PAYABLE 1 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 12 5 s27 LONG-TERM LIABILITIES 62 57 s28 BANK LOANS 15 11 s29 STOCK MARKET LOANS 47 45 s30 OTHER LOANS WITH COST 0 1 s31 DEFERRED LIABILITIES 11 14 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 4 7 s33 STOCKHOLDERS' EQUITY s34 NON-CONTROLLING INTEREST 13 14 s35 CONTROLLING INTEREST 87 86 s36 CONTRIBUTED CAPITAL 30 30 s79 CAPITAL STOCK 19 20 s39 PREMIUM ONISSUANCE OF SHARES 11 9 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 57 57 s42 RETAINED EARNINGS AND CAPITAL RESERVES 70 67 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT -506,245 0 2 s80 SHARES REPURCHASED -6,230,334 -12 -5,893,270 -12 BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 2 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER 98 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 78 74 s49 GOODWILL 22 26 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 14 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 86 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 27 45 s53 MEXICAN PESOS LIABILITIES 73 55 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 1 s89 ACCRUED INTEREST 8 14 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 88 72 s105 BENEFITS TO EMPLOYEES 5 13 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 50 78 s60 MEXICAN PESOS LIABILITIES 50 22 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 8 31 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 14 9 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 78 60 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 24 24 s38 RESTATEMENT OF CAPITAL STOCK 76 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 6 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 82 78 s45 NET INCOME FOR THE YEAR 13 15 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT -506,245 s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION -1,188,504 -1,294,708 -138 s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS -46,130 9 -96,264 -10 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER -144 BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 39 41 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO SEPTEMBER 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 54 54 r03 GROSS PROFIT 46 46 r04 GENERAL EXPENSES 20 20 r05 OPERATING INCOME (LOSS) 26 26 r08 OTHER INCOME AND (EXPENSE), NET -386,429 0 0 r06 INTEGRAL RESULT OF FINANCING -3,057,922 -7 -2,324,378 -6 r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES -318,155 0 -188,221 0 r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 17 21 r10 INCOME TAXES 5 7 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 13 14 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 13 14 r19 NON-CONTROLLING INTEREST NET INCOME 2 2 r20 CONTROLLING INTEREST NET INCOME 11 12 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 87 87 r22 FOREIGN 13 13 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET -386,429 r49 OTHER INCOME AND (EXPENSE), NET -370,291 96 r34 EMPLOYEES' PROFIT SHARING, CURRENT -4 11 r35 EMPLOYEES' PROFIT SHARING, DEFERRED -949 0 1 r06 INTEGRAL RESULT OF FINANCING -3,057,922 -2,324,378 r24 INTEREST EXPENSE -103 -116 r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME -24 -32 r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET -638,991 21 -375,646 16 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT 95 r33 INCOME TAX, DEFERRED -294,812 -15 5 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROM JULY 1 TO SEPTEMBER 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 52 53 rt03 GROSS PROFIT 48 47 rt04 GENERAL EXPENSES 19 19 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 29 28 rt08 OTHER INCOME AND (EXPENSE), NET -200,799 -1 2 rt06 INTEGRAL RESULT OF FINANCING -1,316,329 -8 -650,161 -4 rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES -86,529 0 -120,681 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 19 25 rt10 INCOME TAXES 5 8 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 14 17 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 14 17 rt19 NET INCOME OF MINORITY INTEREST 1 2 rt20 NET INCOME OF MAJORITY INTEREST 13 15 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 87 87 rt22 FOREIGN 13 13 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET -200,799 rt49 OTHER INCOME AND (EXPENSE), NET -193,975 97 rt34 EMPLOYEES' PROFIT SHARING, CURRENT -3 1 rt35 EMPLOYEES' PROFIT SHARING, DEFERRED 0 -205 -0 rt06 INTEGRAL RESULT OF FINANCING -1,316,329 -650,161 rt24 INTEREST EXPENSE -91 -142 rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME -20 -28 rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET -388,559 30 -13 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT 98 rt33 INCOME TAX, DEFERRED -182,080 -23 2 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS - e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTIES - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING e46 + STOCK MARKET FINANCING - - e47 + OTHER FINANCING - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION - e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THAT THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT IT WILL HAVE TO BE EXPLAINED IN THE NOTES. DATA PER SHARE CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNINGS (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERENT SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE, USE THE NET INCOME FOR THE LAST TWELVE MONTHS. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 56 days 57 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**) DATA FROM THE LAST TWELVE MONTHS. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED Final Printing MEXICO CITY, D.F., OCTOBER 19, 2011—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED RESULTS FOR THIRD QUARTER 2011. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (MEXICAN FRS). THE FOLLOWING INFORMATION SETS FORTH A CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE QUARTERS ENDED SEPTEMBER 30, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE THAT EACH LINE REPRESENTS OF NET SALES AND THE PERCENTAGE CHANGE WHEN COMPARING 2: CONSOLIDATED NET SALES CONSOLIDATED NET SALES INCREASED 8.1% TO PS.15,963.5 MILLION IN THIRD QUARTER 2,, BUT IN PARTICULAR IN OUR CABLE AND TELECOM, SKY AND PROGRAMMING EXPORTS SEGMENTS. OPERATING SEGMENT INCOME INCREASED 12.5%, REACHING PS.6,743.1 MILLION WITH A MARGIN OF 41.3%. CONTROLLING INTEREST NET INCOME CONTROLLING INTEREST NET INCOME DECREASED 6.8% TO PS.2,045.1 MILLION IN THIRD QUARTER 2,195.2 MILLION IN THIRD QUARTER 2010. THE NET DECREASE OF PS.150.1 MILLION REFLECTED PRIMARILY A PS.666.1 MILLION INCREASE IN INTEGRAL COST OF FINANCING, OF WHICH PS.475.9 MILLION WERE DUE TO A NON-CASH FOREIGN-EXCHANGE LOSS. THIS EXPENSE RESULTED PRIMARILY FROM A NET AVERAGE US DOLLAR LIABILITY POSITION DURING THE QUARTER IN COMBINATION WITH THE DEPRECIATION OF THE PESO. THE DECREASE IN CONTROLLING INTEREST NET INCOME ALSO REFLECTED A PS.512.5 MILLION VARIATION IN OTHER EXPENSE, NET, WHICH IS MAINLY EXPLAINED BY THE ABSENCE OF A NON-RECURRING GAIN ON THE SALE OF OUR INVESTMENT IN AN AIRLINE CARRIER, VOLARIS, DURING THE SAME QUARTER OF LAST YEAR. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY I) A PS.486.6 MILLION INCREASE IN OPERATING INCOME; II) A PS.449.2 MILLION DECREASE IN INCOME TAXES; III) A PS.58.6 MILLION DECREASE IN NON-CONTROLLING INTEREST NET INCOME; AND IV) A PS.34.1 MILLION DECREASE IN EQUITY IN LOSSES OF AFFILIATES, NET. THIRD QUARTER RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS THIRD-QUARTER RESULTS ENDED SEPTEMBER 30, 2, FOR EACH OF OUR BUSINESS SEGMENTS. RESULTS FOR THE THIRD QUARTER 2: TELEVISION BROADCASTING THIRD-QUARTER SALES INCREASED 2.4% TO PS.6,001.2 MILLION COMPARED WITH PS.5,860.5 MILLION IN THIRD QUARTER 2010. THIS INCREASE REFLECTS STRONG RATINGS AND SOLID AUDIENCE SHARE AS A RESULT OF THE PRODUCTION AND BROADCAST OF SUCCESSFUL SHOWS SUCH AS LA VOZ…MÉXICO WHICH WAS THE HIGHEST RATED SHOW IN MEXICO DURING THE QUARTER. ADDITIONALLY, THE FINAL EPISODE OF THE NOVELA LA FUERZA DEL DESTINO WAS THE SECOND HIGHEST RATED SHOW IN THE QUARTER GARNERING AN AUDIENCE SHARE OF 40.7%. ALL OF THE TOP-TEN RATED PROGRAMS IN MEXICO DURING THE QUARTER WERE TRANSMITTED BY TELEVISA. UPFRONT DEPOSITS REPRESENTED 80.6% OF REVENUES DURING THE QUARTER AND THE BALANCE WERE SALES IN THE SPOT MARKET. THIS FIGURE COMPARES WITH 80.8% IN THIRD QUARTER 2010. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED 4% TO PS.2,917.5 MILLION COMPARED WITH PS.2,805.2 MILLION IN THIRD QUARTER 2010; THE MARGIN INCREASED TO 48.6%. THE INCREASE IN MARGIN OF 70 BASIS POINTS IS A CONSEQUENCE OF A HIGHER REVENUE BASE, BUT ALSO REFLECTS A STRICT CONTROL ON PROGRAMMING EXPENSES. PAY TELEVISION NETWORKS THIRD-QUARTER SALES INCREASED 15% TO PS.931.3 MILLION COMPARED WITH PS.809.6 MILLION IN THIRD QUARTER 2010. THE INCREASE WAS DRIVEN BY I) THE SUSTAINED ADDITION OF PAY-TV SUBSCRIBERS IN THE LAST TWELVE MONTHS, MOSTLY IN MEXICO; II) BY NEW AFFILIATION AGREEMENTS IN LATIN AMERICA; AND III) STRONG ADVERTISING SALES THAT REPRESENTED 24.6% OF SEGMENT REVENUE DURING THE QUARTER. IN SEPTEMBER WE LAUNCHED A NEW NETWORK CALLED “TIIN”, WHICH TRANSMITS IN-HOUSE AS WELL AS THIRD-PARTY PRODUCED CONTENT, TARGETING YOUNG TEENAGERS. THIS CHANNEL COMPLEMENTS OUR EXISTING PAY-TV NETWORK PORTFOLIO SERVICING A NEW DEMOGRAPHIC. THESE RESULTS WERE ACHIEVED IN SPITE OF NO LONGER CONSOLIDATING TUTV, WHICH WAS SOLD TO UNIVISION AS PART OF THE RECENTLY CLOSED DEAL. EXCLUDING THE CONTRIBUTION TO REVENUES OF TUTV IN 2010 RESULTS, GROWTH IN OUR PAY TELEVISION NETWORKS SEGMENT WAS 22.6% DURING THE QUARTER. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED 20.8% TO PS.498.8 MILLION COMPARED WITH PS.412.9 MILLION IN THIRD QUARTER 2010, AND THE MARGIN REACHED 53.6%. THIS RESULT REFLECTS HIGHER SALES AS WELL AS THE ABSENCE OF COSTS AND EXPENSES RELATED TO I) FORO TV THAT IS NOW RECOGNIZED IN TELEVISION BROADCASTING; AND II) TUTV, WHICH IS NO LONGER CONSOLIDATED. PROGRAMMING EXPORTS THIRD-QUARTER SALES INCREASED 29.6% TO PS.999.7 MILLION COMPARED WITH PS.771.1 MILLION IN THIRD QUARTER 2010. THE GROWTH WAS ATTRIBUTABLE TO AN INCREASE IN ROYALTIES FROM UNIVISION, FROM US$42.3 MILLION IN THIRD QUARTER 2$58.2 MILLION IN THIRD QUARTER 2011. THIS REFLECTS THE ONGOING RATINGS SUCCESS OF UNIVISION AS WELL AS THE FAVORABLE IMPACT OF THE NEW ROYALTY STRUCTURE REACHED UNDER THE REVISED PROGRAMMING LICENSE AGREEMENT WITH UNIVISION. SALES TO THE REST OF THE WORLD GREW BY 21.1% TO PS.264.2 MILLION. THIS IS THE FIRST QUARTER WE RECEIVE REVENUES FROM THE RECENTLY-SIGNED AGREEMENT WITH NETFLIX. THESE POSITIVE VARIANCES WERE PARTIALLY OFFSET BY A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES AMOUNTING TO PS.18.1 MILLION. THIS TRANSLATION EFFECT IS DETERMINED COMPARING THE AVERAGE EXCHANGE RATE OF THE PESO AGAINST THE US DOLLAR DURING THIS QUARTER WITH THE AVERAGE EXCHANGE RATE DURING THE SAME QUARTER OF THE YEAR BEFORE, WHICH RESULTED IN A 3.6% APPRECIATION OF THE PESO. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED 47.6% TO PS., AND THE MARGIN INCREASED TO 54.8%. THESE RESULTS REFLECT HIGHER SALES THAT WERE PARTIALLY OFFSET BY AMORTIZATIONS OF COPRODUCED AND EXPORTABLE PROGRAMMING. PUBLISHING THIRD-QUARTER SALES INCREASED 2.9% TO PS.810.9 MILLION COMPARED WITH PS.787.7 MILLION IN THIRD QUARTER 2010. MOST OF THE GROWTH WAS DRIVEN BY AN INCREASE IN ADVERTISING AND CIRCULATION REVENUES ABROAD, AND TO A LESSER EXTENT IN MEXICO. THESE POSITIVE VARIANCES WERE NEGATIVELY IMPACTED BY THE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES OF PS.14.3 MILLION. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED 33.2% TO PS.121.9 MILLION COMPARED WITH PS.91.5 MILLION IN THIRD QUARTER 2010, AND THE MARGIN REACHED 15%. THIS INCREASE REFLECTS HIGHER SALES AND A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS AND EXPENSES. THIS FAVORABLE VARIANCE WAS PARTIALLY OFFSET BY HIGHER PAPER, PRINTING AND EDITING COSTS. SKY THIRD-QUARTER SALES GREW BY 8.2% TO PS.3,131.7 MILLION COMPARED WITH PS.2,894.9 MILLION IN THIRD QUARTER 2010. THE INCREASE WAS DRIVEN BY SOLID GROWTH IN THE SUBSCRIBER BASE IN MEXICO, EXPLAINED BY THE CONTINUED SUCCESS OF SKY’S LOW-COST OFFERINGS. THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED BY 238,,824,278 (INCLUDING 155,) AS OF SEPTEMBER 30, 2011, COMPARED WITH 2,753,047 (INCLUDING 149,) AS OF SEPTEMBER 30, 2010. SKY ENDED THE QUARTER WITH 154,-PER-VIEW REVENUE DUE TO THE ABSENCE OF THE 2-CURRENCY-DENOMINATED SALES. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED 4.2% TO PS.1,457.4 MILLION COMPARED WITH PS.1,398.3 MILLION IN THIRD QUARTER 2010, AND THE MARGIN WAS 46.5%. THESE RESULTS REFLECT AN INCREASE IN SALES THAT WAS PARTIALLY OFFSET BY HIGHER PROGRAMMING COSTS DUE TO THE TRANSMISSION OF SPECIAL SPORT EVENTS SUCH AS: COPA AMÉRICA, COPA DE ORO AND FIFA U-17 WORLD CUP, AMONG OTHERS. CABLE AND TELECOM THIRD-QUARTER SALES INCREASED 13.1% TO PS.3,394.8 MILLION COMPARED WITH PS.3,002.5 MILLION IN THIRD QUARTER 2010. THIS INCREASE WAS ATTRIBUTABLE MAINLY TO THE ADDITION OF 542,(RGUS) IN CABLEVISIÓN, CABLEMÁS AND TVI DURING THE LAST TWELVE MONTHS AS A RESULT OF THE SUCCESS OF OUR COMPETITIVE TRIPLE-PLAY BUNDLES AS WELL AS THE SUSTAINED DEMAND FOR NEW PACKAGES LAUNCHED DURING THE QUARTER. THE INCREASE IS ALSO EXPLAINED BY AN IMPROVED SALES MIX IN BESTEL, WHICH INCREASED REVENUE DERIVED FROM LOCAL TELEPHONY AND BROADBAND SERVICES. YEAR-OVER-YEAR, CABLEVISIÓN, CABLEMÁS, TVI AND BESTEL NET SALES INCREASED 11.5%, 13.8%, 15.3%, AND 16.5%, RESPECTIVELY. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE CABLE AND TELECOM SUBSIDIARIES AS OF SEPTEMBER 30, 2011: THE SUBSCRIBER BASE OF CABLEVISIÓN OF VIDEO, BROADBAND AND TELEPHONY AS OF SEPTEMBER 30, 2011, AMOUNTED TO 704,580, 367,,700, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND TELEPHONY AS OF SEPTEMBER 30, 2011, AMOUNTED TO 1,050,415, 425,,713, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO, BROADBAND AND TELEPHONY AS OF SEPTEMBER 30, 2011, AMOUNTED TO 367,164, 182,,419, RESPECTIVELY. THE RGUS OF CABLEVISIÓN, CABLEMÁS AND TVI AS OF SEPTEMBER 30, 2011, AMOUNTED TO 1,303,800, 1,724,,758, RESPECTIVELY. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED 26.5% TO PS.1,197.5 MILLION COMPARED WITH PS.946.5 MILLION IN THIRD QUARTER 2010, AND THE MARGIN REACHED 35.3%. THESE RESULTS REFLECT CONTINUED GROWTH IN THE CABLE PLATFORMS AS WELL AS A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS. SPECIFICALLY IN BESTEL THE MARGINS WERE STRONG. THIS INCREASE WAS DRIVEN BY LOWER INTERCONNECTION RATES AND A LARGER CUSTOMER BASE. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR FOUR CABLE AND TELECOM SUBSIDIARIES FOR THE QUARTER: THIRD-QUARTER REVENUES OF CABLEVISIÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.1,106.9 MILLION, PS.1,158.8 MILLION, PS.555.2 MILLION AND PS.693.2 MILLION, RESPECTIVELY. THIRD-QUARTER OPERATING SEGMENT INCOME OF CABLEVISION, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.427.1 MILLION, PS.442.8 MILLION, PS.199.6 MILLION AND PS.182.4 MILLION, RESPECTIVELY. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS OF PS.119.3 MILLION IN REVENUES NOR PS.54.4 MILLION IN OPERATING SEGMENT INCOME, WHICH ARE CONSIDERED IN THE CONSOLIDATED RESULTS OF CABLE AND TELECOM. OTHER BUSINESSES THIRD-QUARTER SALES INCREASED 6.7% TO PS.1,046.5 MILLION COMPARED WITH PS.981.1 MILLION IN THIRD QUARTER 2010. THE GAMING BUSINESS PERFORMED WELL DURING THE QUARTER, MOST OF THE GROWTH DRIVEN BY BINGO PARLORS AND OUR SOCCER LOTTERY GAME GANAGOL. THIRD-QUARTER OPERATING SEGMENT INCOME REACHED PS.2 MILLION COMPARED WITH A LOSS OF PS.32.2 MILLION IN THIRD QUARTER 2010, MAINLY REFLECTING AN INCREASE IN PROFITABILITY IN THE RADIO, INTERNET AND GAMING BUSINESSES. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR THE THIRD QUARTER 2MILLION AND PS.336.4 MILLION, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN THIRD QUARTER 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. NON-OPERATING RESULTS OTHER EXPENSE, NET OTHER EXPENSE, NET, AMOUNTED TO PS.200.8 MILLION FOR THIRD QUARTER 2011, COMPARED WITH OTHER INCOME, NET, OF PS.311.7 MILLION FOR THIRD QUARTER 2010. THE VARIANCE OF PS.512.5 REFLECTED PRIMARILY THE ABSENCE OF A GAIN ON DISPOSITION OF SHARES OF VOLARIS, A LOW-COST CARRIER AIRLINE, IN THIRD QUARTER 2010. OTHER EXPENSE FOR THIRD QUARTER 2, FINANCIAL ADVISORY AND PROFESSIONAL SERVICES, AND DONATIONS. INTEGRAL COST OF FINANCING THE NET EXPENSE ATTRIBUTABLE TO INTEGRAL COST OF FINANCING INCREASED BY PS.666.1 MILLION TO PS.1,316.3 MILLION IN THIRD QUARTER 2) A PS.475.9 MILLION INCREASE IN NON-CASH FOREIGN EXCHANGE LOSS RESULTING PRIMARILY FROM THE EFFECT OF A 18.6% DEPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR IN THIRD QUARTER 2% APPRECIATION IN THIRD QUARTER 2; AND II) A PS., DUE PRIMARILY TO A HIGHER PRINCIPAL AMOUNT OF LONG-TERM DEBT IN THIRD QUARTER 2011. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY AN PS.85.8 MILLION INCREASE IN INTEREST INCOME DURING THIRD QUARTER 2011. EQUITY IN LOSSES OF AFFILIATES, NET EQUITY IN LOSSES OF AFFILIATES, NET, DECREASED BY PS.34.1 MILLION, OR 28.3%, TO PS.86.6 MILLION IN THIRD QUARTER 2PS.120.7 MILLION IN THIRD QUARTER 2010. THIS DECREASE REFLECTED MAINLY AN INCREASE IN EQUITY IN EARNINGS OF BMP, THE CONTROLLING COMPANY OF UNIVISION, AND OCEN, A LIVE-ENTERTAINMENT VENTURE IN MEXICO, WHICH EFFECT WAS PARTIALLY OFFSET BY AN INCREASE IN EQUITY IN LOSS OF LA SEXTA, A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN. INCOME TAXES INCOME TAXES DECREASED BY PS.449.2 MILLION, OR 36.4%, TO PS.784.4 MILLION IN THIRD QUARTER 2,233.6 MILLION IN THIRD QUARTER 2010. THIS DECREASE REFLECTED BOTH A LOWER INCOME TAX BASE AND A LOWER EFFECTIVE INCOME TAX RATE. NON-CONTROLLING INTEREST NET INCOME NON-CONTROLLING INTEREST NET INCOME DECREASED BY PS.58.6 MILLION, OR 22.2%, TO PS.204.9 MILLION IN THIRD QUARTER 2011, FROM PS.263.5 MILLION IN THIRD QUARTER 2010. THIS DECREASE REFLECTED PRIMARILY A LOWER PORTION OF CONSOLIDATED NET INCOME ATTRIBUTABLE TO INTERESTS HELD BY NON-CONTROLLING EQUITY OWNERS IN OUR SKY AND CABLE AND TELECOM SEGMENTS. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING THIRD QUARTER 2011, WE INVESTED APPROXIMATELY US$194.4 MILLION IN PROPERTY, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$, US$62.8 MILLION FOR OUR SKY SEGMENT, AND US$29.6 MILLION FOR OUR TELEVISION BROADCASTING SEGMENT AND OTHER BUSINESSES. OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR CABLE AND TELECOM SEGMENT DURING THIRD QUARTER 2$32.3 MILLION FOR CABLEVISIÓN, US$37.2 MILLION FOR CABLEMÁS, US$19.7 MILLION FOR TVI, AND US$12.8 MILLION FOR BESTEL. DURING THIRD QUARTER 2011, WE MADE CASH PAYMENTS IN THE AMOUNT OF US$150 MILLION (PS.1,797.1 MILLION) IN CONNECTION WITH OUR INVESTMENT IN GSF, THE CONTROLLING COMPANY OF IUSACELL, IN THE FORM OF US$1,565 MILLION (PS.19,390.9 MILLION) OF DEBENTURES ISSUED BY GSF THAT ARE MANDATORILY CONVERTIBLE INTO SHARES OF STOCK OF GSF. UPON CONVERSION OF THE DEBENTURES OF GSF, WHICH IS SUBJECT TO REGULATORY APPROVAL AND OTHER CUSTOMARY CLOSING CONDITIONS, OUR EQUITY PARTICIPATION IN GSF AND IUSACELL WILL BE 50%. ADDITIONALLY, ON OCTOBER 7, 2011, TELEVISA ENTERED INTO AN AGREEMENT TO BUY FROM EXISTING SHAREHOLDERS AN ADDITIONAL 158,, ON A FULLY DILUTED BASIS, REPRESENT APPROXIMATELY 1% OF BMP’S TOTAL EQUITY CAPITAL. THE TRANSACTION IS SUBJECT TO CUSTOMARY CLOSING CONDITIONS. DEBT AND CAPITAL LEASE OBLIGATIONS THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.56,646.8 MILLION AND PS.47,964.8MILLION AS OF SEPTEMBER 30, 2, 2010, RESPECTIVELY, WHICH INCLUDED A SHORT-TERM DEBT AND CURRENT PORTIONOF LONG-TERM DEBT IN THE AMOUNT OF PS.1,,469.1MILLION, RESPECTIVELY. ADDITIONALLY, WE HAD CAPITAL LEASE OBLIGATIONS IN THE AMOUNT OF PS.639.7 MILLION AND PS.629.8 MILLION AS OF SEPTEMBER 30, 2, 2010, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.403 MILLIONAND PS.280.1 MILLION, RESPECTIVELY. AS OF SEPTEMBER 30, 2011, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.30,328.8 MILLION. THE AGGREGATE AMOUNT OF NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF SEPTEMBER 30, 2,146.8 MILLION. SHARES OUTSTANDING AS OF SEPTEMBER 30, 2, 2010, OUR SHARES OUTSTANDING AMOUNTED TO 330,858.1 MILLION AND 325,, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,827.8 MILLION AND 2,, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF SEPTEMBER 30, 2, 2010, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 565.6 MILLION AND 555.6 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. ABOUT TELEVISA GRUPO TELEVISA, S.A.B., IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT HAS INTERESTS IN TELEVISION PRODUCTION AND BROADCASTING, PRODUCTION OF PAY-TELEVISION NETWORKS, INTERNATIONAL DISTRIBUTION OF TELEVISION PROGRAMMING, DIRECT-TO-HOME SATELLITE SERVICES, CABLE TELEVISION AND TELECOMMUNICATION SERVICES, MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. GRUPO TELEVISA ALSO OWNS AN UNCONSOLIDATED EQUITY STAKE IN LA SEXTA, A FREE-TO-AIR TELEVISION VENTURE IN SPAIN. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. FINANCIAL STATEMENT NOTES CONSOLIDATED Final Printing GRUPO TELEVISA, S.A.B. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (IN THOUSANDS OF MEXICAN PESOS, EXCEPT PER CPO AND PER SHARE AMOUNTS) 1.ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND ITS CONSOLIDATED ENTITIES (COLLECTIVELY, THE "GROUP"), AS OF SEPTEMBER 30, 2, AND FOR THE NINE MONTHS ENDED ON THOSE DATES, ARE UNAUDITED. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING PRINCIPALLY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED THEREIN. FOR PURPOSES OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS, CERTAIN INFORMATION AND DISCLOSURES, NORMALLY INCLUDED IN FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (“MEXICAN FRS”), HAVE BEEN CONDENSED OR OMITTED. THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S CONSOLIDATED AND AUDITED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEAR ENDED DECEMBER 31, 2010, WHICH INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH HAVE BEEN APPLIED ON A CONSISTENT BASIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011. 2.PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OF SEPTEMBER 30 CONSISTED OF: BUILDINGS Ps. Ps. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION ) ) LAND CONSTRUCTION AND PROJECTS IN PROGRESS Ps. Ps. DEPRECIATION CHARGED TO INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2,676,,986,784, RESPECTIVELY. 3.LONG-TERM DEBT SECURITIES: AS OF SEPTEMBER 30, THE GROUP'S CONSOLIDATED SHORT-TERM AND LONG-TERM DEBT SECURITIES OUTSTANDING WERE AS FOLLOWS: LONG-TERM DEBT SECURITIES THOUSANDS OF U.S. DOLLARS MEXICAN PESOS THOUSANDS OF U.S. DOLLARS MEXICAN PESOS 8.0% SENIOR NOTES DUE 2011 (A) U.S.$ - Ps. - U.S.$ Ps. 6.0% SENIOR NOTES DUE 2018 (A) 6.625% SENIOR NOTES DUE 2025 (A) 8.5% SENIOR NOTES DUE 2032 (A) 8.49% SENIOR NOTES DUE 2037 (A) - - 9.375% SENIOR GUARANTEED NOTES DUE 2015 (B) - - 6.625% SENIOR NOTES DUE 2040 (A) 7.38%NOTES DUE 2020 (C) - - - U.S.$ Ps. U.S.$ Ps. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 8.41%, 6.31%, 6.97%, 8.94%, 8.93% AND 6.97% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT (I) IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY; AND (II) IN THE EVENT OF A CHANGE OF CONTROL, IN WHICH CASE THE COMPANY MAY BE REQUIRED TO REDDEM THE SECURITIES AT 101% OF THEIR PRINCIPAL AMOUNT. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THESE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2, THE COMPANY PAID AT ITS MATURITY THE REMAINING AMOUNT OF ITS 8.00% SENIOR NOTES DUE 2$72 MILLION (PS.898,776). (B) THESE SENIOR GUARANTEED NOTES WERE UNSECURED OBLIGATIONS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES AND WERE GUARANTEED BY SUCH RESTRICTED SUBSIDIARIES. INTEREST ON THESE SENIOR NOTES, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, WAS 9.858%, AND WAS PAYABLE SEMI-ANNUALLY. IN NOVEMBER 2010, CABLEMÁS PREPAID ALL OF ITS GUARANTEED SENIOR NOTES FOR AN AGGREGATE AMOUNT OF U.S.$183 MILLION (PS.2,256,716), INCLUDING ACCRUED INTEREST AND A PREMIUM (SEE NOTE 14). (C) IN OCTOBER 2010, THE COMPANY ISSUED 7.38% NOTES (“CERTIFICADOS BURSÁTILES”) DUE 2(“BOLSA MEXICANA DE VALORES”) IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.10,000,000. INTEREST ON THESE NOTES IS PAYABLE SEMI-ANNUALLY. THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THESE NOTES, IN WHOLE OR IN PART, AT ANY SEMI-ANNUAL INTEREST PAYMENT DATE AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES AND THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES APPOINTED BY THE COMPANY’S BOARD OF DIRECTORS, AND ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. 4.CONTINGENCIES: IN DECEMBER 2010, THE COMPANY AND UNIVISION COMMUNICATIONS INC. (“UNIVISION”) ANNOUNCED THE COMPLETION OF CERTAIN AGREEMENTS AMONG RELATED PARTIES BY WHICH, AMONG OTHER TRANSACTIONS, THE GROUP MADE AN INVESTMENT IN BROADCASTING MEDIA PARTNERS, INC. (“BMP”), THE CONTROLLING COMPANY OF UNIVISION, AND THE PROGRAM LICENSE AGREEMENT (“PLA”) BETWEEN TELEVISA AND UNIVISION WAS AMENDED AND EXTENDED THROUGH THE LATER OF 2-HALF YEARS AFTER TELEVISA HAS SOLD TWO-THIRDS OF ITS INITIAL INVESTMENT IN BMP. IN CONNECTION WITH THESE AGREEMENTS, A COUNTERCLAIM FILED BY UNIVISION IN OCTOBER 2006, WHEREBY IT SOUGHT A JUDICIAL DECLARATION THAT ON OR AFTER DECEMBER 19, 2006, PURSUANT TO THE PLA, TELEVISA MAY NOT TRANSMIT OR PERMIT OTHERS TO TRANSMIT ANY TELEVISION PROGRAMMING INTO THE UNITED STATES BY MEANS OF THE INTERNET, WAS DISMISSED. THERE ARE VARIOUS OTHER LEGAL ACTIONS AND CLAIMS PENDING AGAINST THE COMPANY, WHICH ARE FILED IN THE ORDINARY COURSE OF BUSINESS. IN THE OPINION OF THE COMPANY’S MANAGEMENT, NONE OF THESE ACTIONS AND CLAIMS ARE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE GROUP’S FINANCIAL STATEMENTS AS A WHOLE; HOWEVER, THE COMPANY IS UNABLE TO PREDICT THE OUTCOME OF ANY OF THESE LEGAL ACTIONS AND CLAIMS. 5.STOCKHOLDERS' EQUITY: THE COMPANY’S CAPITAL STOCK AS OF SEPTEMBER 30, IS ANALYZED AS FOLLOWS: NOMINAL Ps. Ps. CUMULATIVE INFLATION ADJUSTMENT (A) TOTAL CAPITAL STOCK Ps. Ps. (A) THE COMPANY DISCONTINUED RECOGNIZING THE EFFECTS OF INFLATION ON FINANCIAL INFORMATION ON JANUARY 1, 2008, IN ACCORDANCE WITH MEXICAN FRS. ONAPRIL 29, 2011, THE COMPANY’S STOCKHOLDERS APPROVED (I) THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.1,036,664, WHICH CONSISTED OF PS.0.35 PER CPO AND PS.0.00299145, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN MAY 2,023,012; (II) THE MERGER OF CABLEMÁS INTO THE COMPANY ON APRIL 29, 2011, FOR WHICH REGULATORY APPROVALS WERE OBTAINED IN FEBRUARY AND JUNE 2011; (III) AN INCREASE IN THE CAPITAL STOCK OF THE COMPANY, WHICH CONSISTED OF 2,901,600,,800,000 CPOS, IN CONNECTION WITH THE MERGER OF CABLEMÁS INTO THE COMPANY, BY WHICH THE COMPANY INCREASED ITS INTEREST IN THE CABLEMAS BUSINESS FROM 90.8% TO 100%; AND (IV) AN ADDITIONAL ISSUANCE OF 17,550,000,,000,000 CPOS, SUBJECT TO THE PREEMPTIVE RIGHTS OF EXISTING STOCKHOLDERS, WHICH ARE EXPECTED TO BE PAID IN CASH BY THE SPECIAL PURPOSE TRUST OF THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN IN THE FOURTH QUARTER OF 2011 (SEE NOTE 13). IN AUGUST 2011, A NUMBER OF 118,, IN THE FORM OF 1,015 CPOS, WAS SUSCRIBED AND PAID BY EXISTING STOCKHOLDERS UNDER PREEMPTIVE RIGHTS IN THE AMOUNT OF PS.71. AS OF SEPTEMBER 30, 2011, THE NUMBER OF SHARES ISSUED, REPURCHASED AND OUTSTANDING IS PRESENTED AS FOLLOWS: ISSUED REPURCHASED OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES ASOF SEPTEMBER 30, 2011, THE COMPANY’S SHARES REPURCHASED BY THE COMPANY, AND THE COMPANY’S SHARES HELD BY SPECIAL TRUSTS IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN, ARE PRESENTED AS A CHARGE TO THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY,AS FOLLOWS: SERIES “A”, “B”, “D”, AND “L” SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - Ps. HELD BY A COMPANY’S TRUST(2) ADVANCES FOR ACQUISITION OF SHARES (3) - - - Ps. DURING THE NINE MONTHS ENDED SEPTEMBER 30, 2011, THE COMPANY REPURCHASED 23,400,,000 CPOS, IN THE AGGREGATE AMOUNT OF PS.12,623. IN OCTOBER 2010, THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN WERE CONSOLIDATED UNDER A SINGLE SPECIAL PURPOSE TRUST. DURING THE FIRST HALF OF 2011, THE COMPANY RELEASED 320,443,,738,835 CPOS, IN THE AMOUNT OF PS.35,974, IN CONNECTION WITH THE STOCK PURCHASE PLAN. IN JANUARY 2011, THE COMPANY RELEASED 232,743,888 SHARES, IN THE FORM OF 1,989,264 CPOS, IN THE AMOUNT OF PS.19,097, IN CONNECTION WITH THE LONG-TERM RETENTION PLAN. ALSO, IN APRIL 2011, THE COMPANY RELEASED 2,418,188,526 SHARES, IN THE FORM OF 20,668,278 CPOS, AND 386,100,000 SHARES, NOT IN THE FORM OF CPOS, IN THE AMOUNT OF PS.640,,234, RESPECTIVELY, IN CONNECTION WITH THE LONG-TERM RETENTION PLAN. IN ADDITION, DURING THE NINE MONTHS ENDED SEPTEMBER 30 2011, THIS TRUST ACQUIRED 400,725,000 COMPANY’S SHARES, IN THE FORM OF 3,425,000 CPOS, IN THE AMOUNT OF PS.184,757. IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN. THEGROUP ACCRUED IN THE STOCKHOLDERS’ EQUITY ATRIBUTABLE TO THE CONTROLLING INTEREST A SHARE-BASED COMPENSATION EXPENSE OF PS.488,, 2011, WHICH AMOUNT WAS REFLECTED IN CONSOLIDATED OPERATING INCOME AS ADMINISTRATIVE EXPENSE (SEE NOTE 11). 6.RESERVE FOR REPURCHASE OF SHARES: NORESERVE FOR REPURCHASE OF SHARES WAS OUTSTANDING AS OF SEPTEMBER 30, 2011. IN ACCORDANCE WITH THE MEXICAN SECURITIES LAW, ANY AMOUNT OF SHARES REPURCHASED AND HELD BY THE COMPANY SHOULD BE RECOGNIZED AS A CHARGE TO STOCKHOLDERS' EQUITY, AND ANY CANCELLATION OF SHARES REPURCHASED SHOULD BE RECOGNIZED AS A REDUCTION OF THE COMPANY'S CAPITAL STOCK ISSUED FOR AN AMOUNT PROPORTIONATE TO THE SHARES CANCELLED. 7. INTEGRAL RESULT OF FINANCING: INTEGRAL RESULT OF FINANCING FOR THE NINE MONTHS ENDED SEPTEMBER 30 CONSISTED OF: INTEREST EXPENSE (1) Ps. Ps. INTEREST INCOME ) ) FOREIGN EXCHANGE LOSS, NET (2) Ps. Ps. INTEREST EXPENSE INCLUDES IN 2,,968, RESPECTIVELY. FOREIGN EXCHANGE LOSS, NET, INCLUDES IN 2,,660, RESPECTIVELY. 8.DEFERRED TAXES: THEDEFERRED INCOME TAX LIABILITY AS OF SEPTEMBER 30 WAS DERIVED FROM: ASSETS: ACCRUED LIABILITIES Ps. Ps. GOODWILL TAX LOSS CARRYFORWARDS ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES OTHER ITEMS LIABILITIES: INVENTORIES ) ) PROPERTY, PLANT AND EQUIPMENT, NET ) ) OTHER ITEMS ) ) TAX LOSSES OF SUBSIDIARIES, NET - ) ) ) DEFERRED INCOME TAX OF MEXICAN COMPANIES DEFERRED TAX OF FOREIGN SUBSIDIARIES ASSETS TAX VALUATION ALLOWANCE ) ) FLAT RATE BUSINESS TAX DIVIDENDS DISTRIBUTED AMONG GROUP’S ENTITIES ) ) DEFERRED TAX LIABILITY Ps. ) Ps. ) DEFERRED TAX LIABILITYCURRENT PORTION Ps. ) Ps. ) DEFERRED TAX LIABILITYLONG-TERM ) ) Ps. ) Ps. ) 9.DISCONTINUED OPERATIONS: NODISCONTINUED OPERATIONS, AS DEFINED BY MEXICAN FRS BULLETIN C-15, IMPAIRMENT IN THE VALUE OF LONG-LIVED ASSETS AND THEIR DISPOSAL, WERE RECOGNIZED IN INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 10.QUARTERLY NET RESULTS: THEQUARTERLY NET RESULTS FOR THE FOUR QUARTERS ENDED SEPTEMBER 30, 2: QUARTER ACCUMULATED QUARTER 4 / 10 Ps.7,683,389 Ps.2,624,495 1 / 11 2 / 11 3 / 11 11.INFORMATION BY SEGMENTS: INFORMATION BY SEGMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, IS PRESENTED AS FOLLOWS: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT PROFIT (LOSS) 2011: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENTS TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. 2010: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. CONSOLIDATED TOTALS REPRESENT CONSOLIDATED OPERATING INCOME. 12.INVESTMENTS: INAPRIL 2011, THE COMPANY MADE, THROUGH A WHOLLY-OWNED SUBSIDIARY,AN INVESTMENT OF (I) U.S.$37.5 MILLION IN EQUITY, REPRESENTING 1.093875% OF THE OUTSTANDING SHARES OF GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), THE CONTROLLING COMPANY OF GRUPO IUSACELL, S.A. DE C.V. (“IUSACELL”), A PROVIDER OF TELECOMMUNICATIONS SERVICES, PRIMARILY ENGAGED IN PROVIDING MOBILE SERVICES THROUGHOUT MEXICO; AND (II) U.S.$1,565 MILLION (PS.19,390,856) IN UNSECUREDDEBENTURES ISSUED BY GSF THAT ARE MANDATORILY CONVERTIBLE INTO SHARES OF STOCK OF GSF, SUBJECT TO REGULATORY APPROVAL AND OTHER CUSTOMARY CLOSING CONDITIONS. UPON CONVERSION OF THE DEBENTURES, THE EQUITY PARTICIPATION OF THE COMPANY IN GSF AND IUSACELL WILL BE 50%. IN ADDITION, THE COMPANY AGREED TO MAKE AN ADDITIONAL PAYMENT OF U.S.$, AS DEFINED, REACHES U.S.$3,, THE COMPANY AND THE OTHER OWNER OF GSF WILL HAVE EQUAL CORPORATE GOVERNANCE RIGHTS. IN CONNECTION WITH THIS INVESTMENT, THE GROUP MADE CASH PAYMENTS DURING THE SECOND AND THIRD QUARTERS OF 2011, IN THE AGGREGATE AMOUNT OF U.S.$1,152.5 MILLION (PS.13,583,077), AND IN OCTOBER 2011, IN THE AMOUNT OF U.S.$450 MILLION (PS.6,249,780). 13.OTHER STOCKHOLDERS TRANSACTIONS: IN FEBRUARY 2010, MARCH 2, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF PS.500,000, PS.1,250,,000, RESPECTIVELY, OF WHICH PS.206,667, PS.516,,000, RESPECTIVELY,WERE PAID TO ITS NON-CONTROLLING EQUITY OWNERS. IN MARCH 2011, THE STOCKHOLDERS OF A MAJORITY-OWNED SUBSIDIARY OF THE COMPANY, EMPRESAS CABLEVISIÓN, S.A.B. DE C.V., APPROVED A CAPITAL CONTRIBUTION TO INCREASE THE CAPITAL STOCK OF THIS COMPANY IN THE AMOUNT OF PS.3,000,000, OF WHICH PS.1,469,-CONTROLLING INTEREST. ON APRIL 1, 2011, THE COMPANY ANNOUNCED AN AGREEMENT WITH THE NON-CONTROLLING STOCKHOLDERS OF CABLEMÁS TO ACQUIRE A 41.7% EQUITY INTEREST IN THIS ENTITY. IN CONNECTION WITH THIS AGREEMENT, (I) THE STOCKHOLDERS OF CABLEMÁS APPROVED ON MARCH 31, 2ÁS, BY WHICH A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY INCREASED ITS EQUITY INTEREST IN CABLEMÁS FROM 58.3% TO 90.8%; (II) THE COMPANY’S STOCKHOLDERS APPROVED THE MERGER OF CABLEMÁS INTO THE COMPANY ON APRIL 29, 2011, BY WHICH THE COMPANY INCREASED ITS INTEREST IN THE CABLEMAS BUSINESS FROM 90.8% TO 100%; AND (III) A FINAL REGULATORY APPROVAL WAS OBTAINED BY THE COMPANY IN JUNE 2011. THIS TRANSACTION HAD A TOTAL VALUE OF APPROXIMATELY PS.4,700 MILLION, INCLUDING THE MERGER OF CABLEMÁS INTO THE COMPANY (SEE NOTE 5). 14.FINANCING TRANSACTIONS: IN APRIL AND OCTOBER 2010, THE COMPANY REPAID AT ITS MATURITY A PORTION OF A BANK LOAN IN THE PRINCIPAL AMOUNT OF PS.1,000,000. IN OCTOBER 2010, THE COMPANY ISSUED PS.10,000,% NOTES DUE 2020, THROUGH THE MEXICAN STOCK EXCHANGE (SEE NOTE 3). IN NOVEMBER 2010, CABLEMÁS, A MAJORITY-OWNED SUBSIDIARY OF THE COMPANY, PREPAID ALL OF ITS OUTSTANDING LOAN FACILITY FOR AN AGGREGATE AMOUNT OF U.S.$50 MILLION (PS.622,118), INCLUDING ACCRUED INTEREST (SEE NOTE 3). IN MARCH 2011, EMPRESAS CABLEVISIÓN, S.A.B. DE C.V. PREPAID ALL OF ITS OUTSTANDING LOAN FACILITY IN THE PRINCIPAL AMOUNT OF U.S.$225 MILLION, AND RECEIVED A CASH AMOUNT OF U.S.$7.6 MILLION FOR THE LIQUIDATION OF A DERIVATIVE CONTRACT RELATED TO THIS LOAN. IN MARCH 2011, THE COMPANY ENTERED INTO LONG-TERM CREDIT AGREEMENTS WITH FOUR MEXICAN BANKS IN THE AGGREGATE PRINCIPAL AMOUNT OFPS.8,600,000, WITH AN ANNUAL INTEREST RATE BETWEEN8.09% AND 9.4%, PAYABLE ON A MONTHLY BASIS, AND PRINCIPAL MATURITIES BETWEEN 2, THE COMPANY IS REQUIRED TO (A) MAINTAIN CERTAIN FINANCIAL COVERAGE RATIOS RELATED TO INDEBTEDNESS AND INTEREST EXPENSE; AND (B) COMPLY WITH THE RESTRICTIVE COVENANT ON SPIN-OFFS, MERGERS AND SIMILAR TRANSACTIONS. 15.OTHER TRANSACTIONS: IN CONNECTION WITH A 15-YEAR SERVICE AGREEMENT FOR 24 TRANSPONDERS ON INTELSAT’S SATELLITE IS-16 AMONG SKY, SKY BRASIL SERVICOS LTDA., INTELSAT AND AN AFFILIATE, THE GROUP RECORDED IN 2-TIME FIXED FEE IN THE AGGREGATE AMOUNT OF U.S.$138.6 MILLION (PS.1,697,711), OF WHICH U.S.$27.7 MILLION AND U.S.$110.9 MILLION WERE PAID IN THE FIRST QUARTER OF 2, RESPECTIVELY. IN MARCH 2010, SKY REACHED AN AGREEMENT WITH A SUBSIDIARY OF INTELSAT TO LEASE 24 TRANSPONDERS ON INTELSAT IS-21 SATELLITE, WHICH WILL BE MAINLY USED FOR SIGNAL RECEPTION AND RETRANSMISSION SERVICES OVER THE SATELLITE’S ESTIMATED 15-YEAR SERVICE LIFE. IS-21 INTENDS TO REPLACE INTELSAT IS-9 AS SKY’S PRIMARY TRANSMISSION SATELLITE AND IS CURRENTLY EXPECTED TO START SERVICE IN THE THIRD QUARTER OF 2012. THE LEASE AGREEMENT FOR 24 TRANSPONDERS ON IS-21 CONTEMPLATES A MONTHLY PAYMENT OF U.S.$3.0 MILLION TO BE PAID BY SKY BEGINNING IN SEPTEMBER 2012. ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 ALEKTIS CONSULTORES, S DE RL. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 1 2 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CABLE Y COMUNICACIÓN DE CAMPECHE, S.A. DE C.V. TELECOM COMPANY 4 CABLE Y COMUNICACIÓNDE MORELIA, S.A. DE C.V. TELECOM COMPANY 5 CABLEMAS TELECOMUNICACIONES, S.A. DE C.V. TELECOM COMPANY 6 CCC TECNO EQUIPOS, S.A. DE C.V. LEASING COMPANY 7 CM EQUIPOS Y SOPORTE, S.A. DE C.V. LEASING COMPANY 8 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 9 CONSORCIO NEKEAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 10 CONSTRUCTORA CABLEMAS, S.A. DE C.V. SERVICES COMPANY 11 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 12 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 13 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 15 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKS AND MAGAZINES 16 GRUPO LEGARIS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 18 INMOBILIARIA CABLEMAS, S.A. DE C.V. REAL ESTATE COMPANY 19 KAPA CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 20 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 21 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 22 MULTIMEDIA CTI, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 23 PROFESIONALES EN VENTAS S.A. DE C.V. SERVICES COMPANY 49 24 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 25 SERVICIOS ADMINISTRATIVOS, S.A. DE C.V. SERVICES COMPANY 26 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 27 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 28 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 29 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 30 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 31 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 32 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 33 TELEVISA ENTRETENIMIENTO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 34 TV TRANSMISIONES DE CHIHUAHUA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 35 VILLACEZAN, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 2 BROADCASTING MEDIA PARTNERS, INC PROMOTION AND DEVELOPMENT OF COMPANIES 3 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 4 COMUNICABLE, S.A. DE C.V. CABLE TV TRANSMISSION 1 5 COMUNICABLE DE VALLE HERMOSO, S.A. DE C.V. CABLE TV TRANSMISSION 1 6 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 7 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 8 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 9 ENDEMOL LATINO, N.A., LLC COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 10 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 11 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 12 GRUPO TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. TELECOM 13 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 14 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. TOTAL INVESTMENT IN ASSOCIATES OTHER PERMANENT INVESTMENTS 37,020,433 TOTAL OBSERVATIONS CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS AMORTIZATION OF CREDITS IN FOREIGN CURRENCY WITH FOREIGN DATE OF AMORTIZATION INTEREST TIME INTERVAL TIME INTERVAL CREDIT TYPE / INSTITUTION INSTITUTION CONTRACT DATE RATE CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 0 0 0 0 0 INBURSA, S.A. NA 10/22/2004 4/23/2012 0 0 0 0 0 SANTANDER NA 4/21/2006 4/21/2016 TIIE+24 0 0 0 0 0 BANCO MERCANTIL DEL NORTE NA 2/24/2011 2/21/2016 TIIE+215 0 0 SANTANDER NA 3/30/2011 3/30/2016 0 0 0 0 0 BBVA BANCOMER NA 3/30/2011 3/30/2016 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2021 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2021 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2018 0 0 0 0 0 HSBC NA 3/28/2011 3/30/2018 TIIE+117.5 0 0 0 0 0 AF BANREGIO, S.A. DE C.V. NA 8/23/2010 8/24/2011 0 0 0 0 0 OTHER TOTAL BANKS 0 0 0 0 0 0 STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 0 0 0 0 0 HOLDERS NA 10/14/2010 10/1/2020 0 0 0 0 0 HOLDERS YES 3/11/2002 3/11/2032 0 0 0 0 0 HOLDERS YES 3/18/2005 3/18/2025 0 0 0 0 0 HOLDERS YES 5/6/2008 5/15/2018 0 0 0 0 0 HOLDERS YES 11/23/2009 1/15/2040 0 0 0 0 0 SECURED TOTAL STOCK MARKET 0 0 0 0 0 0 0 0 0 0 SUPPLIERS VARIOUS NA 9/30/2011 9/30/2012 0 0 0 0 0 VARIOUS YES 9/30/2011 9/30/2012 0 0 0 0 0 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER LOANS WITH COST (S) VARIOUS NA 6/1/2009 3/1/2014 VARIOUS 0 0 VARIOUS YES 5/1/2007 11/15/2022 VARIOUS TOTAL OTHER LOANS WITH COST - 0 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 0 VARIOUS YES 0 TOTAL CURRENT LIABILITIES WITHOUT COST 0 - TOTAL NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR PESOS PER CHILEAN PESO IT DOES NOT INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.294,,324, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF PESOS MONETARY ASSETS LIABILITIES POSITION SHORT-TERM LIABILITIES POSITION LONG-TERM LIABILITIES POSITION NET BALANCE NOTES THE MONETARY ASSETS INCLUDEU.S.$192,262 THOUSANDOF LONG-TERM AVAILABLE-FOR-SALE INVESTMENTS, OF WHICH FOREIGN EXCHANGE GAIN OR LOSS RELATED TO THE CHANGES IN FAIR VALUE OF THESE FINANCIAL INSTRUMENTS IS ACCOUNTED FOR AS OTHER COMPREHENSIVE INCOME. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS: PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.30,223,: REF. S27 LONG-TERM LIABILITIES PS. REF. S69 OTHER LONG-TERM LIABILITIES PS. DEBT INSTRUMENTS CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG-TERM DEBT SECURITIES THE AGREEMENTS OF THE U.S.$500 MILLION, U.S.$600 MILLION, U.S.$300 MILLION, PS. 4,500 MILLION, AND U.S.$, S.A.B. WITH MATURITY IN 2018, 2025, 2032, 2, RESPECTIVELY, CONTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE AGREEMENT OF NOTES ("CERTIFICADOS BURSÁTILES") DUE 2,000 MILLION, CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT SEPTEMBER 30, 2011, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED BUILDINGS, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATIONS FACILITIES. 0 0 TRANSMISSION STATIONS BROADCASTER STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCASTER STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN DOM. COST MAIN RAW
